Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Final Office based on communications received on 08/01/22.  Claims 1 and 3 have been amended.  Claim 2 is canceled.  Claims 16 and 17 are added.  Therefore, claims 1 and 3-117 are currently pending and addressed below.
 
Allowable Subject Matter
Claim 16 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not teach or suggest, an artificial joint component configured for use in an arthroplasty procedure, including: a hollow tube, wherein the hollow tube is selectively expandable; and an anterior surface configured to provide an articulating surface of an artificial joint, wherein the hollow tube is arranged on an opposite side of the artificial component as the articulating surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 6-11, and 17  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaikkonen et al. 2011/0306975.
Kaikkonen discloses a femoral implant in the form of a hollow tube 2 that includes bone growth material, as broadly claimed (paragraph 19).  The hollow tube is selectively expandable (paragraphs 50-53).  
Claims 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verhoogen 2007/0135924.  
Verhoogen discloses a femoral component 372 with a hollow tube including bone ingrowth material, wherein the tube 350 projects from a posterior surface of the implant (Fig. 15; paragraph 61) (Claims 3, 4).  Peg 376 includes a distal planar surface and a planar chamfer surface.  The tube 350 projects from the planar chamfer surface (Fig. 15).  .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaikkonen et al. 2011/0306975 in view of Parrot 2010/0094292. 
Kaikkonen teaches the invention has claimed and as discussed above.  However, although implied,  Kaikkonen does not explicitly teach a tube consisting of bone ingrowth material. 
Parrot discloses a femoral component having a hollow tube 32’ that consists of a porous metal foam, which is an ingrowth material (Fig. 2b; paragraph 36) (Claims 1 and 12-15). 
	It would have been obvious to one of ordinary skill in the art at the time of the effective date of the instant invention to modify the device of Kaikkonen with the porous material of Parrot since it is similar to cancellous bone and provides a matrix into which cancellous bone may grow, as taught by Parrot (paragraph 39).  

Response to Arguments
	The Applicant’s representative argues that Kaikkonen is not “configured for use in a knee arthroplasty procedure”.  The Examiner respectfully disagrees.  It should be noted that “configured for use in a knee arthroplasty procedure” is a functional limitation and holds limited patentable weight in the absence of differentiating structure.  The device of Kaikkonen is for bone support.  It is fully capable to be implanted in the knee area.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/JASON-DENNIS N STEWART/Examiner, Art Unit 3774